Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Michael D. Menefee, Appellant                         Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 32,636-
No. 06-20-00101-CR         v.                         A). Memorandum Opinion delivered by
                                                      Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the order denying the
appellant’s Chapter 64 motion. We affirm the order of the trial court.
       We note that the appellant, Michael D. Menefee, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JULY 22, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk